DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,938,468.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 10,938,468 cover and encompass the limitations of claims 1-20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,938,468 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-20 of the instant application are rejected as obvious double patenting over the narrower claims 1-4 of U.S. Patent No. 10,938,468. 

Regarding claims 2, 9 and 16 of the instant application, claim 2 of the U.S. Patent No. 10,938,468 covers and encompasses all subject matter claimed.
Regarding claims 3, 10 and 17 of the instant application, claim 3 of the U.S. Patent No. 10,938,468 covers and encompasses all subject matter claimed.
Regarding claims 4, 11 and 18 of the instant application, claim 4 of the U.S. Patent No. 10,938,468 covers and encompasses all subject matter claimed.	Regarding claims 5-7, 12-14, 19 and 20 of the instant application, claims 1, 8 and 15 of the U.S. Patent No. 10,938,468 discloses all subject matter claimed except for the use of antenna array, processor and memory in eNodeB, or gNodeB or combination thereof. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of claims 1, 8 and 15 of the U.S. Patent No. 10,938,468 to further use in the eNodeB, or gNodeB or combination thereof in order to achieve the invention as now claimed since it is a matter of intended use of the elements. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claim(s) is/are directed to a machine-readable storage medium, which can be a transitory as defined in [0084] of the instant application. Such definition of machine-readable storage medium is not a patent eligible subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Chen, IV et al (US 2019/0319686), Xiong et al (US 2020/0396744) and Seo et al (US 2021/0314997) are cited because they are pertinent to the method and apparatus for optimizing antenna system. However, none of the cited references teaches or suggests, in combination with other elements, the further arrangements of a beam index scanner operating at the network edge scans the downlink beams to determine beam index scanner data for an antenna configuration of the antenna array, and wherein the beam index scanner data indicates that a downlink channel provided by the downlink beams is not optimized, receiving, from an antenna technician device, a request for a new antenna configuration to optimize the downlink channel, and configuring the antenna array in the new antenna configuration to optimize the downlink channel as recited in the independent claim 1 and similar limitations as in independent claims 8 and 15 and further limitations of the respective dependent claims 2-7, 9-14 and 16-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636